
	

113 HR 978 IH: National Emergency Selective Service Act
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 978
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Coffman (for
			 himself, Mr. DeFazio, and
			 Mrs. Roby) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To deauthorize the Military Selective Service Act,
		  including the registration requirement and the activities of civilian local
		  boards, civilian appeal boards, and similar local agencies of the Selective
		  Service System, except during a national emergency declared by the President,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Emergency Selective Service
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Congress has not given serious
			 consideration to conscription since establishing the current Selective Service
			 System in 1979.
			(2)The Department of Defense has neither plans
			 nor the capabilities to deal with conscription, were conscription under the
			 Military Selective Service Act ever reimposed.
			(3)The amendments made by this section would
			 allow approximately 175 Reserve officers to return to more important
			 duties.
			(4)The estimated
			 savings of $24.2 million annually from the amendments made by this Act would be
			 better used to reduce the Federal budget deficit.
			3.Deauthorization
			 of Military Selective Service Act except during national emergencies
			(a)Restriction of
			 Registration Requirement to National EmergencySection 3 of the
			 Military Selective Service Act (50 U.S.C. App. 453) is amended—
				(1)in subsection (a),
			 by striking Except as otherwise provided in this title, and
			 inserting During any period in which a declaration of national emergency
			 is in effect under subsection (c),; and
				(2)by adding at the
			 end the following new subsections:
					
						(c)Declaration of
				National EmergencyThe President shall have the authority to
				declare, by Executive order, a period of national emergency during which the
				registration requirements of subsection (a) shall apply. The President shall
				provide for the prompt termination of the declaration of national emergency
				upon the termination of the national emergency.
						(d)Deauthorization
				of registration requirementUnless a declaration of national
				emergency is in effect pursuant to subsection (c), on and after the date of the
				enactment of the National Emergency Selective
				Service Act, no person shall be registered for possible induction
				for training and service in the Armed Forces, including persons who were
				subject to such registration requirements before that date but who had not
				complied with such registration requirements by that
				date.
						.
				(b)Suspension of
			 local boards, appeal boards, and other selective service system agencies;
			 safeguarding dataSection 10
			 of the Military Selective Service Act (50 U.S.C. App. 460) is amended—
				(1)in subsection (c),
			 by adding at the end the following new sentence: Whenever operations of
			 the Selective Service System are suspended under subsection (i), the Secretary
			 of Defense shall assume responsibility for security of Selective Service System
			 data bases.; and
				(2)by adding at the
			 end the following new subsection:
					
						(i)Unless a declaration of national emergency
				is in effect pursuant to section 3(c), the President may not appoint a person
				as a member of a civilian local board, civilian appeal board, or similar local
				agency of the Selective Service System, and any such board established under
				subsection (b)(3) may not
				meet.
						.
				(c)Suspension of
			 sanctions for persons subject to registrationSection 12 of the Military Selective
			 Service Act (50 U.S.C. App. 462) is amended by adding at the end the following
			 new subsection:
				
					(h)In addition to the exception provided by
				subsection (g), a person may not be denied a right, privilege, benefit, or
				employment position under Federal law on the grounds that the person failed to
				present himself for and submit to registration under section 3 unless a
				declaration of national emergency is in effect pursuant to subsection (c) of
				such
				section.
					.
			(d)Restriction on
			 authorization of appropriationsSection 17(b) of the Military
			 Selective Service Act (50 U.S.C. App. 467(b)) is amended in the first
			 sentence—
				(1)by striking
			 There and inserting If a declaration of national
			 emergency is in effect under section 3(c), there; and
				(2)by inserting
			 before the period at the end of the sentence the following: during such
			 national emergency.
				4.Effective date
			 and transfer of unobligated funds
			(a)Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect 90 days after the date of the
			 enactment of this Act.
			(b)Transfer of
			 unobligated fundsThe
			 Secretary of the Treasury shall transfer the unobligated balances available (as
			 of the effective date of this Act) to carry out the Military Selective Service
			 Act to the general fund of the Treasury to reduce the deficit.
			
